Citation Nr: 1101278	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  10-40 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1952 to September 
1954.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2010 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Buffalo, New York (RO).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. §20.900(c) (2010).  38 U.S.C.A. §7107(a)(2) 
(West 2002 & Supp. 2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Service connection for bilateral hearing loss was granted with an 
evaluation of 30 percent to the Veteran in April 2009.  The RO's 
decision was based on the results of the following March 2009 VA 
audiological examination, which shows bilateral hearing loss:



HERTZ



1000
2000
3000
4000
RIGHT
25
50
75
70
LEFT
25
60
80
80

The right ear average puretone threshold was 55 decibels and 
speech recognition was 64 percent.  Under Table VI, such hearing 
acuity is considered Level VI.  The left ear average puretone 
threshold was 61 decibels and speech recognition was 66 percent.  
Under Table VI, such hearing acuity is considered Level VI.  
Combining the hearing level designations for the two ears under 
Table VII results in a 30 percent rating.  38 C.F.R. §4.85, Table 
VII.

A June 2009 VA audiological examination report shows bilateral 
hearing loss:



HERTZ



1000
2000
3000
4000
RIGHT
35
55
80
80
LEFT
35
65
85
90

The right ear average puretone threshold was 63 decibels and 
speech recognition was 62 percent.  Under Table VI, such hearing 
acuity is considered Level VI.  The left ear average puretone 
threshold was 69 decibels and speech recognition was 50 percent.  
Under Table VI, such hearing acuity is considered Level VIII.  
Combining the hearing level designations for the two ears under 
Table VII results in a 40 percent rating.  38 C.F.R. §4.85, Table 
VII.  Based on the above audiological examination, the Veteran's 
bilateral hearing loss disability had worsened.

In April 2010, the Veteran issued a statement claiming that his 
hearing had worsened and that he was entitled to an increased 
disability rating of 40 percent.  Accordingly, a May 2010 VA 
audiological examination was conducted and reported the 
following:



HERTZ



1000
2000
3000
4000
RIGHT
20
50
70
75
LEFT
20
55
75
85

The right ear average puretone threshold was 54 decibels and 
speech recognition was 76 percent.  Under Table VI, such hearing 
acuity is considered Level IV.  The left ear average puretone 
threshold was 59 decibels and speech recognition was 84 percent.  
Under Table VI, such hearing acuity is considered Level III.  
Combining the hearing level designations for the two ears under 
Table VII results in a 10 percent rating.  38 C.F.R. §4.85, Table 
VII.

In July 2010, the RO denied the Veteran's request for an 
increased rating.  The RO based its decision on the fact that the 
Veteran's hearing tested significantly better during his May 2010 
VA examination than his prior March 2009 VA examination.  The RO 
continued the Veteran's disability at 30 percent and that a 
"future examination will be scheduled as these two mentioned 
audio examinations show discrepant findings regarding your 
evaluation for your service connected hearing loss."  The 
Veteran has not undergone such a "future examination" by the VA 
as of the date of this decision.

Furthermore, in his July 2010 Notice of Disagreement, the Veteran 
indicated that the May 2010 VA examination was improperly 
conducted, claiming that the VA examiner restarted the 
examination because she did not like his responses.  More 
specifically, the Veteran stated that during the audiological 
examination, if he could not understand the word or if he said it 
incorrectly, the VA examiner would keep running the recorder back 
until the Veteran guessed the word correctly.

Based on the foregoing evidence in the record, the appeal must be 
remanded for an examination.  VA's duty to assist includes 
providing a new medical examination when a veteran asserts or 
provides evidence that a disability has worsened and the 
available medical evidence of record is inadequate for rating 
purposes.  38 C.F.R. §3.326(a) (2010).  The June 2009 VA 
examination shows that the Veteran's hearing disability had 
worsened since the March 2009 VA examination.  However, the May 
2010 VA examination shows the Veteran's hearing loss disability 
improved, particularly his speech recognition scores.  Because of 
the disparity that exists between the March 2009 and May 2010 VA 
examinations, a new examination must be ordered in order to 
properly measure the extent to which the Veteran's hearing loss 
disability has worsened or conversely, improved.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.	 The Veteran should be scheduled for a VA 
audiological examination to determine the 
current severity of his bilateral hearing 
loss.  The Veteran's claims file should be 
made available and reviewed by the 
examiner.  In addition to dictating 
objective test results, the examiner must 
fully describe the functional effects 
caused by the hearing disability in his or 
her final report.

2.	Once the above action has been completed, 
readjudicate the claim of entitlement to a 
compensable rating for bilateral hearing 
loss.  If the benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
Veteran and his representative.  After the 
Veteran and his representative have had an 
adequate opportunity to respond, the 
appeal should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afford expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. §7252 (West 2002 & Supp. 2010), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§20.1100(b) (2010).



